DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The amendment filed on 11/17/2021 is acknowledged. Claims 1, 11, and 21 are amended. Currently claims 1-30 are pending in the application.
Previous 112(a) rejection is withdrawn in view of the above amendment.
Claims 1-30 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
on the substrate in the area of the substrate in corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner resulting in the corner region is attached to the substrate” (emphasis added) in lines 23-29. Applicant has no support for the limitations in the originally filed disclosure. Applicant discloses the buried conductors (56b, fig. 14) are for the purpose of making the insulative substrate (e.g. polyimide) to be conductive, which is useful in a space environment to reduce the accumulation of charge (see page 14, lines 18-26 of Applicant’s specification), not for electrically interconnected between the solar cells and more specifically the solar cells interconnected by the power routing module. That is, the electrical conducting paths to the conductors buried in the substrate is for grounding, not for interconnect the solar cells. 
Claims 2-10, 12-20 and 22-30 are rejected on the same ground as claims 1, 11 and 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1, 11 and 21 recite “the traces” in line 24. There is insufficient antecedent basis for the limitation in the claims.
Claims 2-10, 12-20 and 22-30 are rejected on the same ground as claims 1, 11 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toyomura (US 2004/0118446) in view of Yoshikawa et al. (JP 2011071214, Cite No. 2 of Foreign Patent Documents in IDS 12/10/2021).
Regarding claim 1 and 21, Toyomura discloses a device and a solar cell panel comprising:
a substrate (see back reinforcement 406 and filler 405, fig. 4);
a plurality of solar cells (see solar cell elements 102, fig. 1 or flat lines shown in fig. 4) attached to the substrate (406/405, see fig. 4); and 
a power converter (103, figs. 1, 3 and 23) interconnecting the plurality of solar cells (102, see fig. 4 and examples 1; also see figs. 15 and 22-24 and example 3).
Toyomura discloses connecting input terminals of the power converter (103) to output terminal members of the solar cells ([0183]) and connecting adjacent power converters (103) by a lead wire (404, fig. 4, [0085], also see figs. 13 and 11, 22-24 and examples 1 and 3). As such, the power converter (103) disclosed by Toyomura corresponds to instant power routing module.
Toyomura discloses the power routing module (or power converter 103) includes circuits, electrodes, and input terminals (see figs. 7-10 and 25, [0133-0139], [0175-0181]), and the converter is encapsulated/covered with insulating resin (see fig. 25, [0127-0128]). Therefore, Toyomura discloses the power routing module (or power converter 103) includes an electrically conductive layer comprised of one or more electrical conductors (e.g. circuits, electrodes, input terminals shown in figs. 7-10) for customizing electrical interconnections between the solar cells, and an insulating layer (encapsulating or covering material, see fig. 25 and [0127-0128], [0109]). The insulating layer is inherently for insulating the electrical conductors of the electrically conductive layer.
Toyomura discloses the substrate (406/405) is a multi-layer substrate comprises one or more insulating layers (406 and 405, e.g. polyester resin and EVA described in [0185]) separating one or more patterned metal layers (see lead wire 404, fig. 4, [0085]) and the patterned metal layers form electrical conductors (e.g. lead wires) buried within the substrate (406/405, see fig. 4).

Toyomura discloses attaching the power routing module (or the power converter 1503, figs. 15 and 22-24) in a region surrounded by all the solar cells (or solar cell elements 1502, figs. 15 and 22/24) with short wiring members (see figs. 15 and 22-24, [0023], [0121]) such that it is possible to collect power at a less collecting loss ([0143] and [0223]). Toyomura also teaches attaching the power routing module (or the power converter chip) to a back wiring member or a conductive substrate at a position corresponding to a region surrounded by all solar cells present in a predetermined region during a fabrication step to constitute a power conversion unit (e.g. a solar array or a solar panel), it is possible to simplify a series of operations for connecting the power converter to the solar cell elements ([0121]). In other words, Toyomura discloses attaching the power routing module to an exposed area of the substrate (see figs. 15, 22-24) and the substrate (e.g. back wiring member or a conductive substrate) includes conducting pads (or the tips of the wirings/conductors, see figs. 22-24) to provide electrical connection points 
Toyomura also discloses including a switching device/circuit ([0115-0118]), and changing electrical connections, e.g. series and/or parallel, in accordance with the internal configuration of the power converter according to necessity ([0138-0139]).
Toyomura does not disclose a shape of the solar cells such that the at least one of the solar cells has at least one cropped corner resulting in a corner region to have the exposed area of the substrate.
Yoshikawa et al. discloses solar cells having a polygon shape (see fig. 1) having a cropped corner to form a corner region of exposed area of the substrate (or blank portion) with pads and electrical conductors (figs. 6-12) so that the inter-element connection part (5) is attached in the exposed area (or blank portion, [0049]) for routing the electrical connections, e.g. interconnecting solar cell elements, wherein the inter-element connection part (5) has a circuit that can be controlled to be OFF, ON, and hold respectively ([0053]).
It would have been obvious to one skilled in the art of the invention was made to modify the device and the solar panel of Toyomura by using solar cells having polygon shape such that the solar cells have cropped corner to form a corner region of exposed area of the substrate as taught by Yoshikawa et al., because Toyomura explicitly discloses attaching the power routing module (or power converter) to a region of the exposed area of the substrate that is surrounded by the solar cells for collecting power at a less collecting loss (see figs. 15 and 22-24, [0143] and [0223]) and Yoshikawa et al. polygon shaped solar cells with cropped corners would form a region of exposed area of the substrate surrounded by the solar cells and such shape of solar cells would reduce cutting loss from raw material, increase the filling efficiency of the solar cell 
Recitations directed toward the conditions of when to perform the processing steps of making/forming/attaching the components of the device and the solar panel such as “electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate” in lines 11-13, “the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner resulting in the corner region is attached to the substrate” in lines 15-29, “when the power routing module is attached to the substrate and the electric conductors of the power routing module are electrically interconnected to the contacts of the solar cells with the conducting pads on the substrate” are directed to product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Both Toyomura and Yoshikawa et al. disclose the exposed area are formed by arranging the solar cells (or the exposed area is remained exposed when the solar cells are attached to the substrate), and the solar cells are not electrically connected until the power routing module (103 of Toyomura or 5 of Yoshikawa et al.) is attached to interconnect the solar cells (see figs. 22-24 of Toyomura and figs. 6-12 of Yoshikawa et al.). Regardless how the power routing module (or the power converter) is attached, the power routing module is still attached to the substrate at an exposed 

Regarding claims 2 and 22, modified Toyomura discloses a device and a solar cell panel as in claims 1 and 21 above, wherein the switching matrix is configured for dynamically routing power among the plurality of current pathways connected between each solar cell and the power converter circuit of the power routing module (or the power converter, see claims 1 and 21 above). Toyomura discloses including a bypass diode in parallel with a solar cell (or solar cell element) in the power routing module (or in the power converter) according to necessity ([0139]). As such, the switching matrix of Toyomura is also configured for dynamically routing the power among the plurality of current pathways connected between the power routing module and the bypass diode since the bypass diode is connected to the solar cell.

Regarding claims 3 and 23, modified Toyomura discloses a device and a solar cell panel as in claims 1 and 21 above, wherein the switching matrix is configured for dynamically routing power among a plurality of current pathways connected to the power routing module (see fig. 9 of Toyomura or claims 1 and 21 above) and Toyomura teaches the power routing module is connected to one or more V+, V-, or bridging lines (see fig. 9). As such, the switching matrix of Toyomura is configured for dynamically routing power among a plurality of current pathways between the power routing module and one or more V+, V-, or bridging lines.

Regarding claims 4 and 24, modified Toyomura discloses a device and a solar cell panel as in claims 1 and 21 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 

Regarding claims 5 and 25, modified Toyomura discloses a device and a solar cell panel as in claims 4 and 24 above, wherein Toyomura discloses the control circuit operated from an external unit through a communication line ([0116]) and Yoshikawa et al. discloses a mechanism to control the element to element connection component from the outside by electromagnetic force, compressed air ([0042-0043], [0053], [0062]). It is noted that electromagnetic force and compressed air are wireless signals. 
Modified Toyomura does not explicitly states the control signals are a wireless control signal from a remote source. 
However, it would have been obvious to one skilled in the art at the time the invention was made to have used the control signals are wireless control signal from a remote source, because Toyomura teaches the control circuited operated from external unit through a communication line and Yoshikawa et al. teaches the communication line is wireless, e.g. electromagnetic force or compressed air.

Regarding claims 6 and 26, modified Toyomura discloses a device and a solar cell panel as in claims 1 and 21 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is a space division circuit switch, in which the current on a selected input path is connected to a selected output path (see fig. 9).

Regarding claims 7 and 27, modified Toyomura discloses a device and a solar cell panel as in claims 6 and 26 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET) is comprised of one or more connection blocks (e.g. S1/MOSFET and S2/MOSFET, see fig. 9), each of which connects the selected input path to the selected output path according to a control signal (see fig. 9).

Regarding claims 8 and 28, modified Toyomura discloses a device and a solar cell panel as in claims 1 and 21 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is uniquely addressed (see fig. 9).

Regarding claims 9 and 29, modified Toyomura discloses a device and a solar cell panel as in claims 8 and 28 above, wherein Toyomura discloses each connection block within the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is uniquely addressed.

Regarding claims 10 and 30, modified Toyomura discloses a device and a solar cell panel as in claims 9 and 29 above, wherein Toyomura discloses selected input and output paths within each connection block are uniquely addressed (see fig. 9).

Regarding claim 11, Toyomura discloses a method comprising:
providing a power routing module (see power converter 103 in figs. 7-10, or 1503 in fig. 23); 
fabricating a power conversion unit (106 in figs. 1, 4 and 11-13 or 1505 in figs. 15 and 22-25) by arranging solar cell (102 or 1502) at predetermined intervals (see 
fabricating a solar cell module by stacking on a substrate (or back reinforcement 406), the filler (405), the power conversion unit (106 or 1505, see figs. 1, 4, 13 and 11, figs. 22-24 and 15, [0153-0160], [0184-0194], [0221-0224]).
That is Toyomura discloses a method comprising:
providing a power routing module (or the power converter 103 or 1503) for electrically interconnecting a plurality of solar cells;
attaching the plurality of solar cells (see solar cell elements 102, fig. 1 or flat lines shown in fig. 4 or 1502 in figs. 15 and 22-24) to a substrate (406/405, see fig. 4).
Toyomura discloses the power routing module (or power converter 103) includes circuits, electrodes, and input terminals (see figs. 7-10 and 25, [0133-0139], [0175-0181]), and the converter is encapsulated/covered with insulating resin (see fig. 25, [0127-0128]). Therefore, Toyomura discloses the power routing module (or power converter 103) includes an electrically conductive layer comprised of one or more electrical conductors (e.g. circuits, electrodes, input terminals shown in figs. 7-10) for customizing electrical interconnections between the solar cells, and an insulating layer (encapsulating or covering material, see fig. 25 and [0127-0128], [0109]). The insulating layer is inherently for insulating the electrical conductors of the electrically conductive layer.
Toyomura does not explicitly states fabricating the power routing module.

Toyomura discloses the substrate (406/405) is a multi-layer substrate comprises one or more insulating layers (406 and 405, e.g. polyester resin and EVA described in [0185]) separating one or more patterned metal layers (see lead wire 404, fig. 4, [0085]) and the patterned metal layers form electrical conductors (e.g. lead wires) buried within the substrate (406/405, see fig. 4). Toyomura also teaches attaching the power routing module (or the power converter chip) to a back wiring member or a conductive substrate at a position corresponding to a region surrounded by all solar cells present in a predetermined region during a fabrication step to constitute a power conversion unit (e.g. a solar array or a solar panel), it is possible to simplify a series of operations for connecting the power converter to the solar cell elements ([0121]).
Toyomura teaches the solar cell contacts are not electrically interconnected between the solar cells until the power routing module is attached (see figs. 13 and 11, or 22-24). Toyomura does not explicitly teach the substrate including pattern metal layer form electrical conductors such as wirings or solar cell contacts buried within the substrate such that the electrical conductors are not electrically interconnected between the solar cells until the power routing module is attached.
However, it would have been obvious to one skilled in the art at the time the invention was made to have used the substrate (or back reinforcement or back member 406) including metal layers form electrical conductors such as wiring and solar cell contacts to form a back wiring member or a conductive substrate for the power routing module (or the power converter) attached thereon such that the electrical conductors (e.g. wirings and solar cell contacts) are 
Toyomura discloses attaching the power routing module (or the power converter 1503, figs. 15 and 22-24) in a region surrounded by all the solar cells (or solar cell elements 1502, figs. 15 and 22/24) with short wiring members (see figs. 15 and 22-24, [0023], [0121]) such that it is possible to collect power at a less collecting loss ([0143] and [0223]). In other words, Toyomura discloses attaching the power routing module to an exposed area of the substrate, or the exposed area remains exposed when the solar cells are attached to the substrate (see figs. 15, 22-24); and the substrate (e.g. back wiring member or a conductive substrate) includes conducting pads (or the tips of the wirings/conductors, see figs. 22-24) to provide electrical connection points between the conductors of the power routing module (or the converter) and the conductors (or traces) of the substrate (see figs. 22-24, [0121]).
Toyomura discloses a power routing module (or power converter 103, fig. 9) having a circuitry including a switching set (S1/MOSFET 905 and S2/MOSFET 906, see fig. 9) controlled by control circuit (910) for dynamically routing (or constantly changing) power (or current or voltage) among a plurality of current pathways connected between the power routing module (e.g. the power converter circuit of switching transformer 907 and diode rectifier bridge 909, fig. 9) and a solar cell (902, fig. 9, [0173-0181]). It is noted that there are a plurality of switching sets in the power routing module (or power converter 103) disclosed by Toyomuro since there are a 
Toyomura also discloses including a switching device/circuit ([0115-0118]), and changing electrical connections, e.g. series and/or parallel, in accordance with the internal configuration of the power converter according to necessity ([0138-0139]).
Toyomura does not disclose a shape of the solar cells such that the at least one of the solar cells has at least one cropped corner resulting in a corner region to have the exposed area of the substrate.
Yoshikawa et al. discloses solar cells having a polygon shape (see fig. 1) having a cropped corner to form a corner region of exposed area of the substrate (or blank portion) with pads and electrical conductors (figs. 6-12) so that the inter-element connection part (5) is attached in the exposed area (or blank portion, [0049]) for routing the electrical connections, e.g. interconnecting solar cell elements, wherein the inter-element connection part (5) has a circuit that can be controlled to be OFF, ON, and hold respectively ([0053]).
It would have been obvious to one skilled in the art of the invention was made to modify the device and the solar panel of Toyomura by using solar cells having polygon shape such that the solar cells have cropped corner to form a corner region of exposed area of the substrate as taught by Yoshikawa et al., because Toyomura explicitly discloses attaching the power routing 

Regarding claim 12, modified Toyomura discloses a method as in claim 11 above, wherein the switching matrix is configured for dynamically routing power among the plurality of current pathways connected between each solar cell and the power converter circuit of the power routing module (or the power converter, see claims 1 and 21 above). Toyomura discloses including a bypass diode in parallel with a solar cell (or solar cell element) in the power routing module (or in the power converter) according to necessity ([0139]). As such, the switching matrix of Toyomura is also configured for dynamically routing the power among the plurality of current pathways connected between the power routing module and the bypass diode since the bypass diode is connected to the solar cell.

Regarding claim 13, modified Toyomura discloses a method as in claim 11 above, wherein the switching matrix is configured for dynamically routing power among a plurality of current pathways connected to the power routing module (see fig. 9 of Toyomura or claims 1 and 21 above) and Toyomura teaches the power routing module is connected to one or more V+, V-, or bridging lines (see fig. 9). As such, the switching matrix of Toyomura is configured for 

Regarding claim 14, modified Toyomura discloses a method as in claim 11 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is configured for dynamically routing power in response to a one or more control signals from control circuit (910, see fig. 9).

Regarding claim 15, modified Toyomura discloses a method as in claim 14 above, wherein Toyomura discloses the control circuit operated from an external unit through a communication line ([0116]) and Yoshikawa et al. discloses a mechanism to control the element to element connection component from the outside by electromagnetic force, compressed air ([0042-0043], [0053], [0062]). It is noted that electromagnetic force and compressed air are wireless signals. 
Modified Toyomura does not explicitly states the control signals are a wireless control signal from a remote source. 
However, it would have been obvious to one skilled in the art at the time the invention was made to have used wireless control signals from a remote source in the method of modified Toyomura, because Toyomura teaches the control circuited operated from external unit through a communication line and Yoshikawa et al. teaches the communication line is wireless, e.g. electromagnetic force or compressed air.

Regarding claim 16, modified Toyomura discloses a method as in claim 11 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 

Regarding claim 17, modified Toyomura discloses a method as in claim 16 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET) is comprised of one or more connection blocks (e.g. S1/MOSFET and S2/MOSFET, see fig. 9), each of which connects the selected input path to the selected output path according to a control signal (see fig. 9).

Regarding claim 18, modified Toyomura discloses a method as in claim 11 above, wherein Toyomura discloses the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is uniquely addressed (see fig. 9).

Regarding claim 19, modified Toyomura discloses a method as in claim 18 above, wherein Toyomura discloses each connection block within the switching matrix (S1/MOSFET 905 and S2/MOSFET 906) is uniquely addressed.

Regarding claim 20, modified Toyomura discloses a method as in claim 19 above, wherein Toyomura discloses selected input and output paths within each connection block are uniquely addressed (see fig. 9).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Crist, Lavora, Glenn and McGlynn do not teach the claimed invention. However, Applicant’s argument is moot in view of the new grounds of rejection. See the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726